Citation Nr: 0836737	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The veteran had active service from February to August 1960 
and October 1961 to August 1962.  He also had additional U.S. 
Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the veteran's 
claims of service connection for hypertension and for 
bilateral hearing loss.  The veteran disagreed with this 
decision in December 2004.  He perfected a timely appeal in 
October 2005, limiting his appeal to the denial of service 
connection for bilateral hearing loss, and requested a Travel 
Board hearing which was held at the RO in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his current bilateral hearing loss 
is related to active service.  In an April 2005 letter, the 
veteran stated that, while assigned to an artillery battery 
during active service, his job was to pull a rope on an 
8 inch howitzer gun "which fires the weapon and makes a 
large noise."  He testified credibly at his July 2008 Travel 
Board hearing that he had noise exposure during service while 
assigned to an artillery battery.  The veteran's service 
personnel records show no overseas service, although they 
indicate that he was assigned to an artillery battery.  His 
military occupational specialty was clerk-typist.  A review 
of the veteran's service medical records shows that his 
hearing was normal at his enlistment physical examination.  
The veteran's separation physical examination showed only 
partial hearing test results.  No hearing loss was noted at 
his separation from active service (even with the partial 
hearing test results) or on two periodic physical 
examinations conducted as part of the veteran's subsequent 
U.S. Army Reserve service.  

The post-service medical evidence shows that, on private 
neurological evaluation in October 2003, "[h]earing of 
whispers is reduced" bilaterally "with conduction testing 
normal."  Subsequent private outpatient treatment records 
dated in December 2003 indicate that the veteran experienced 
bilateral hearing loss.  In a December 2003 letter, Dr. Fred 
F. Telischi noted that the veteran had "some history of 
noise exposure" and bilateral high frequency sensorineural 
hearing loss.

Given the foregoing, and in light of the veteran's credible 
hearing testimony, the Board finds that, on remand, the 
veteran should be scheduled for VA examination(s) which 
address the contended causal relationship between his 
bilateral hearing loss and active service.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The RO also should obtain the veteran's up-to-date VA 
treatment records and private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for bilateral hearing loss 
since his separation from service.  Obtain 
outstanding VA treatment records that have 
not been associated with the claims file 
already.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the veteran for a VA 
examination(s) to determine the etiology 
of any bilateral hearing loss.  A copy of 
the VA examination request should be 
included in the claims file.  The claims 
file must be provided to the examiner for 
review and the examiner must state that 
the claims file was reviewed in the 
examination report.  Based on a review of 
the claims file and the results of the 
veteran's physical examination, the 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that any current bilateral 
hearing loss is related to his acoustic 
trauma in service.  

3.  Thereafter, readjudicate the claim of 
service connection for bilateral hearing 
loss.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

